Title: To George Washington from William Heath, 7 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point November 7 1780
                        
                        I was honored with yours of the 5th a few hours since that of the 31st Ultimo, not ’til this moment where the
                            latter has been I cannot tell. it’s delay has been the cause of my troubling you more than once on one subject.
                        I shall take immediate measures for the security of Colo. Koseiuszko’s chest: it shall be
                            lodged at my own quarters.
                        Preparations are making for taking up the chain. at present we are obliged to tend it to prevent it’s sinking.
                            Should a severe snow storm take place, it may be it’s fate.
                        I am happy to hear that flour is soon to come on for our Relief, and most heartily thank your Excellency for
                            your kind assurances that we shall constantly have a part of what you obtain. Our situation is peculiar. the surrounding
                            mountains do not afford that Relief which those find, whose situation is in a fertile soil, and among wealthy farmers.
                            indeed the Troops being entirely destitute of money prevents their buying vegetables if they are to be found, and the
                            scantiness of their ration forbids any ability to barter. I Request to be informed whether there is any prospect of the
                            Troops soon receiving the two months pay promised by Congress, for which they have been for some time impatiently waiting.
                        The ill clad, and Ragged state of the Troops, and great complaints on that account, also constrain me to
                            represent their situation to your Excellency. There are many Recruits who have been enlisted many months since for the war
                            who have not yet received their Cloathing. this, most materially wounds the service. If there are any quantities of
                            Cloathing in the public stores which are to be distributed to the several state Clothiers, I would request the proportion
                            of them that will fall to the Troops at this post, as soon as your Excellency may think it convenient and proper as many of
                            the men engaged for the war will soon be unfit for duty, unless some articles of Cloathing can be issued to them. At the
                            request of the Cloathier General I have forbidden the state Cloathiers issuing any articles (except shoes) until the
                            distribution is made, but beg such distribution may be made as soon as circumstances will admit. I will write to the
                            Eastern States and urge the necessity of their forwarding their respective quota’s of supplies before the difficult season
                            sets in, but I am pretty certain that under present circumstances, a competent supply of Flour for this post only, cannot
                            be obtained from this State, and I am sorry to hear that large quantities of wheat, and Flour are purchased up all over
                            the State to be sent to the Eastward, and it has been hinted to me by one who knew, that some of it was intended to be sent
                            from america. To allow this will certainly be ill policy, since it every day grows apparent that if the war continues,
                            America will become more and more the seat of it.
                        I have executed George Baker one of the Criminals he was charged with being concerned in a conspiracy to
                            spike the Cannon at Fort Schuyler in September last, and intending to desert to the Enemy, and inducing others to desert.
                            he was found guilty of the two latter. The other Culprits under sentence, I believe I shall pardon. I have the honor to be
                            with the greatest Respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. I have just sent for Colo. Koseiuszko’s chest. it was left without a Lock. Mrs Warren Says upon
                                the detection of Arnold, she burnt the plans, lest their being found with her should raise a suspicion to her
                                disadvantage. I shall order a further enquiry into the matter.
                        
                        
                            W.H.
                        
                    